           Case 1:20-cv-02216-PAE Document 31 Filed 11/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
NITROUS FUNDING, LLC,                                                   :
                                                                        :   20 Civ. 2216 (PAE)
                                              Plaintiff,                :
                                                                        :        ORDER
                            -v-                                         :
                                                                        :
CARDINAL EQUITY, LLC,                                                   :
                                                                        :
                                              Defendant.                :
                                                                        :
----------------------------------------------------------------------- X

PAUL A. ENGELMAYER, District Judge:

        On November 17, 2020, plaintiff Nitrous Funding, LLC (“Nitrous”), with consent of

defendant Cardinal Equity, LLC (“Cardinal”), filed a motion to extend the discovery schedule by

90 days, citing difficulties in obtaining discovery responses from Cardinal. Dkt. 27. The same

day, the Court granted the motion and approved the parties’ amended case management plan,

which contemplated a date of March 15, 2021 for the close of fact discovery. Dkts. 28–29.

        On November 18, 2020, Nitrous filed a letter motion regarding a discovery dispute in this

case. Dkt. 30 (“Nitrous Ltr.”). Nitrous claims that Cardinal, despite having received Nitrous’

initial interrogatories and requests for production on August 31, 2020, has yet to serve any

responses or objections or produce any documents. Nitrous Ltr. at 1–2. Nitrous seeks an order

compelling Cardinal to respond to all discovery requests without objection, save applicable

privilege objections, and an order awarding Nitrous its fees associated with preparing the letter

motion. Id. at 3. Cardinal did not respond the motion within three days as required by the

Court’s Individual Rule 2(C).




                                                         1
          Case 1:20-cv-02216-PAE Document 31 Filed 11/25/20 Page 2 of 3




       Cardinal has not explained its delay in serving responses to Nitrous’ initial

interrogatories. Absent stipulation, Federal Rule Civil Procedure 33 gives parties 30 days after

service to respond to interrogatories. Nitrous represents that it has granted Cardinal several

extensions of time to respond to the initial interrogatories and that Cardinal has provided no

explanation for the continued delay. Cardinal is ordered to serve responses and objections to

Nitrous’ initial interrogatories by December 11, 2020.

       Cardinal has similarly not explained its delay in serving responses and objections to

Nitrous’ initial requests for production, which were also served on August 31, 2020. Nitrous Ltr.

at 1. Nitrous represents that it has also granted several extensions of time for Cardinal to serve

responses and objections to the initial requests for production and that Cardinal has similarly not

explained the delay. Absent stipulation, Federal Rule of Civil Procedure 34 requires parties to

respond to requests for production within 30 days of service. Cardinal is ordered to serve

responses and objections to Nitrous’ initial requests for production by December 11, 2020.

       Finally, Nitrous explains that Cardinal has not produced a single document since

receiving Nitrous’ initial requests for production on August 31, 2020. Nitrous claims that

Cardinal attributes the delay to its having recently retained a vendor to assist in document

production. Nitrous Ltr. at 2. However, this does not explain Cardinal’s delay in beginning a

rolling document production. Cardinal is ordered to begin rolling production by December 11,

2020. Following that date, the parties are instructed to file monthly a joint letter explaining the

progress of document production.

       The Court declines to impose sanctions or award Nitrous its costs in preparing the letter

motion.




                                                  2
        Case 1:20-cv-02216-PAE Document 31 Filed 11/25/20 Page 3 of 3




      SO ORDERED.

                                                PaJA.�
                                               ____________________________
                                               Paul A. Engelmayer
                                               United States District Judge


Dated: November 25, 2020
       New York, New York




                                      3
